DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application/Restriction/Claims
Applicant’s response filed on 3/17/2022 has been considered. Rejections and/or objections not reiterated from the previous office action mailed 12/17/2021 are hereby withdrawn. The 112b rejection of claims 1 and 4 has been withdrawn in light of applicants claim amendments. The 112a rejection of claims 1 and 4 has been withdrawn in light of applicants claim amendments. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. 
Claim 2 has been canceled. Claims 1, 3 and 4 have been amended. Claims 1, 3 and 4 are pending and are examined in the present Office Action. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Priority
The effective priority date of the instant application is granted as 9/24/2019.

Notice of Non-responsive Amendment
The reply filed on 3/17/2022 is not fully responsive to the prior Office Action because of the following omission(s) or matter(s): the claims are not considered to be in compliance with 37 CFR § 1.121, recited here:    

§ 1.121(c)  Manner of making amendments in applications. 
(c)(2)  When claim text with markings is required.  All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn— currently  amended.” 

The claim amendments submitted 3/17/2022 do not underline newly added text to claim 1. In particular, “mu receptor of SEQ ID NO: 1” is not underlined as required by 37 CFR § 1.121. While it would be proper to reject the entry of the present amendment for noncompliance with 37 CFR § 1.121, it is instead offered as a reminder to properly note the status of each claim submitted in order to avoid the issuance of a Notice of Non-Compliance, which would delay prosecution and potentially have an adverse effect on any patent term adjustment should the claims proceed to issue. Correction is required. 
Claim Objections
	Claims 1 and 3 are objected for not using a colon in describing SEQ ID NO: 1. Applicant should use the term “SEQ ID NO: 1”. 
Furthermore, applicant is missing a space between “SEQ ID NO. 1” and “wherein” in claim 3. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Yu et al. US 2003/0068672, published 4/10/2003 (hereinafter Yu, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 12/17/2021. A reply to applicant’s traversal is found below.
Yu describes polynucleotides encoding mu opioid receptor polypeptides and recombinant delivery vectors thereof (Yu, abstract). Yu provides express embodiments using recombinant adenoviral vector delivery systems, corresponding to the mastadenovirus genus limitation described in claim 4 (Yu, para 123, 132, 165). Yu provides an overview of the many endogenous ligands and G protein-coupled opioid receptors along with their common structural features (Yu, para 2-10). Yu describes possible modifications and structural changes which can be made to modify activity, binding and affinity of the opioid receptor while maintaining their functional activity (Yu, para 63, 65, 66, 67, 68, 69, 71, 73). Yu provides embodiments using site-specific mutagenesis to direct specific amino acid substitutions and point mutations (Yu, para 73-76). Yu describes amino acid substitutions in which similar amino acid side-chain substituents are used based on their relative hydrophobicity, hydrophilicity, charge, size and the like (Yu, para 71). In table 1, Yu expressly describes substituting Lysine (Lys; K) for Arginine (Arg; R). As shown in the sequence search results below, Yu discloses a sequence with 99.9% sequence similarity to instant SEQ ID NO: 1. The only difference is a single amino acid substitution between amino acids 214-300 wherein Lysine is exchanged for Arginine. Since Yu expressly discloses the substitution of Lysine (Lys; K) for Arginine (Arg; R) in Table 1, it is argued that Yu’s disclosure anticipates the point mutation differentiating SEQ ID NO: 1 from the sequence shown below. Accordingly, claims 1 and 3-4 are anticipated by the disclosure of Yu.

    PNG
    media_image1.png
    504
    567
    media_image1.png
    Greyscale


Response to Traversal
Applicant traverses the instant rejection by arguing that claim 1 recites “constitutively activated mu receptor” which means a mu receptor that is activated without requiring binding with any ligand. Applicant argues that Yu does not teach or suggest a constitutively activated mu receptor. 
This argument has been fully considered, but is not found persuasive since “constitutively activated” is considered a functional limitation which does not carry patentable weight, see MPEP 2173.05(g). A claim term is considered functional when it recited a feature “by what it does rather than by what it is”. Since Yu teaches a sequence with 99.9% similarity to instant SEQ ID NO: 1 and describes the substitution of Lysine (Lys; K) for Arginine (Arg; R) which would lead to a 100% sequence match to SEQ ID NO: 1, it is argued that Yu anticipates the claimed RRV encoding SEQ ID NO: 1. 

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Kyrkanides et al. US 2007/0016968, published 1/18/2007 (hereinafter Kyrkanides, reference of record). This rejection is repeated for the same reasons as outlined in the office action mailed 12/17/2021. A reply to applicant’s traversal is found below.
Kyrkanides describes vectors for delivering opioid receptors to nerve cells (Kyrkanides, para 15, 23, 63 and claim 1). Kyrkanides describes the use of recombinant adenoviral delivery vectors (Kyrkanides. Para 117-125). Kyrkanides describes possible nucleic acid substitutions and mu opioid receptor protein variants to modify activity, binding and receptor affinity (Kyrkanides, para 190, 193, 205-210 and tables 4-5). Similar to the argument presented above, in table 5, Kyrkanides expressly describes substituting Lysine (Lys; K) for Arginine (Arg; R) in Table 5. As shown in the sequence search results below, Kyrkanides discloses a sequence with 99.9% sequence similarity to instant SEQ ID NO: 1. The only difference is a single amino acid substitution between amino acids 214-300 wherein Lysine is exchanged for Arginine. Since Kyrkanides expressly discloses the substitution of Lysine (Lys; K) for Arginine (Arg; R) in Table 5, it is argued that Kyrkanides disclosure anticipates the point mutation differentiating SEQ ID NO: 1 from the sequence shown below. Accordingly, claims 1 and 3-4 are anticipated by the disclosure of Kyrkanides.


    PNG
    media_image2.png
    504
    569
    media_image2.png
    Greyscale


Response to Traversal
Applicant traverses the instant rejection by arguing that claim 1 recites “constitutively activated mu receptor” which means a mu receptor that is activated without requiring binding with any ligand. Applicant argues that Kyrkanides does not teach or suggest a constitutively activated mu receptor. 
This argument has been fully considered, but is not found persuasive since “constitutively activated” is considered a functional limitation which does not carry patentable weight, see MPEP 2173.05(g). A claim term is considered functional when it recited a feature “by what it does rather than by what it is”. Since Kyrkanides teaches a sequence with 99.9% similarity to instant SEQ ID NO: 1 and describes the substitution of Lysine (Lys; K) for Arginine (Arg; R) which would lead to a 100% sequence match to SEQ ID NO: 1, it is argued that Kyrkanides anticipates the claimed RRV encoding SEQ ID NO: 1. 

Citation of Other Relevant Prior Art
Diatchenko et al. WO 2010022145, published 8/19/2008
Glanville et al. US 2019/0135926, published 5/9/2019
Gaitanaris et al. US 2006/0134109, published 6/22/2006

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633

/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699